IN THE DISTRICT COURT OF APPEAL
                                             FIRST DISTRICT, STATE OF FLORIDA

TODD M. BOWES,                               NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
      Petitioner,                            DISPOSITION THEREOF IF FILED

v.                                           CASE NO. 1D15-5185

FLORIDA DEPT. OF CORRECTIONS,

      Respondent.

___________________________/

Opinion filed March 9, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Todd M. Bowes, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, and Kenneth S. Steely, General
Counsel, Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.